In Error to the District Court of the United States for the First Division of the Northern District of California. George .T. Hatfield, of San Francisco, Cal., for plaintiff in error. John W. Preston, U. S. Atty., and Caspar A. Ornbaum, Asst/U. S. Atty., both of San Francisco, Cal. Dismissed for noncompliance by plaintiff in error with rules 28 and 24 (150 Fed. xxxii, xxxiii, 79 O. C. A. xxxii, xxxiii) — failure of plaintiff in error to print record under rule 23, and to file a printed brief, under rule 24.